Citation Nr: 1633229	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for a bilateral thigh and/or hip disability.  

5.  Entitlement to service connection for a bilateral leg disability.  

6.  Entitlement to service connection for a neurological disability of the upper extremities, to include neuropathy.  

7.  Entitlement to service connection for a neurological disability of the lower extremities, to include neuropathy.  

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and/or major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In February 2015, the Veteran and his spouse testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

In a May 2015 decision, the Board reopened the Veteran's service connection claims for disabilities of the neck, low back, shoulder, thighs, and legs.  These issues were then remanded for additional development and consideration on the merits.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A current cervical spine disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Symptoms of degenerative disc disease of the cervical spine were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

3.  A current lumbosacral spine disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

4.  Symptoms of degenerative disc disease of the lumbosacral spine were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

5.  A current bilateral shoulder disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

6.  Symptoms of degenerative joint disease of the bilateral shoulders were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

7.  A current bilateral disability of the hips or thighs did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

8.  Symptoms of degenerative joint disease of the bilateral hips or thighs were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

9.  A current bilateral disability of the lower extremities did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

10.  Symptoms of degenerative joint disease of the lower extremities were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

11.  A current neurological disability of the upper or lower extremities did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

12.  Symptoms of an organic disease of the nervous system were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.

13.  A current psychiatric disability did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

14.  Symptoms of a psychosis were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for a bilateral hip or thigh disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for a bilateral lower extremity disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

6.  The criteria for service connection for a neurological disability, claimed as neuropathy, of the upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

7.  The criteria for service connection for a neurological disability, claimed as neuropathy, of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

8.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2008 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and any identified private treatment records have all been obtained.  He was also afforded VA examinations on several occasions, most recently in July 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

During the pendency of this appeal, the Veteran has submitted evidence which has not yet been reviewed by the agency of original jurisdiction (AOJ).  In a November 2015 written and signed statement, however, the Veteran's representative waived any consideration by the AOJ for any evidence previously and in the future submitted to the Board without prior AOJ consideration.  

The Veteran was afforded a hearing before a Veterans Law Judge in February 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Arthritis and psychoses are among the listed diseases for which this presumption is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

a. Disabilities of the Cervical and Lumbosacral Spine, 
Bilateral Shoulders, and Upper Extremities

The Veteran seeks service connection for disabilities of the cervical and lumbosacral spine, and of the bilateral shoulders.  He also seeks service connection for neurological disabilities of the upper extremities, to include neuropathy.  He contends he sustained injuries to the spine and upper extremities as part of martial arts training while on active duty service.  In support of his contentions, the Veteran has offered his own written and oral testimony, as well as a newspaper article from a military newspaper showing him participating in a taekwondo tournament during service.  He also contends that as a result of these injuries, he has developed neurological impairment of the upper extremities, claimed as neuropathy.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against such claims, and service connection for these disorders must be denied.  

Considering first the service treatment records, the Veteran is without any diagnosis of or treatment for disorders of the neck, spine, or shoulders during service.  On an October 1975 report of medical history just prior to service separation, he denied any recurrent back pain, a painful or "trick" shoulder, or a bone, joint, or other deformity.  He also denied any history of neuritis, paralysis, or other neurological impairment.  He stated he was in good health.  On a concurrent physical examination, he was without any noted abnormalities of the musculoskeletal or neurological system.  Based on both the lack of treatment of any disabilities of the back, neck, shoulders, or upper extremities during service and the negative findings on the October 1975 service separation examination, as well as the Veteran's own denial of any musculoskeletal or neurological disabilities of the spine, shoulders, or arms on the report of medical history, the Board finds the Veteran did not sustain a chronic disorder of the bilateral arms or shoulders or cervical or lumbosacral spine during service.  

Additionally, the post-service records are negative for any indications of an arm, shoulder, neck, or back disability for many years.  The Veteran first sought either treatment or compensation for neck, neurological, and back disabilities in December 1993, more than 15 years after service separation, when he filed a VA compensation claim for various orthopedic disabilities.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board further notes that while the Veteran currently reports onset of his symptoms during service, he had previously reported onset many years after service separation.  A November 1992 statement from a private physician noted the Veteran's reports of only a six-month history of neck and shoulder pain.  He stated he used to work in a granary lifting 120 pound bags of grain.  He also reported participation in hand-to-hand combat competitions between 1972-79.  The final impression was of neck pain and the physician noted that given the history of combat fighting the Veteran sustained many hits to the head and neck and was at risk of developing degenerative spine disease.  A November 1992 MRI study confirmed mild to moderate spinal stenosis of the cervical spine.  

A January 1993 private treatment record noted a "long history of neck problems and injuries."  The Veteran stated he hurt his neck in 1988 or 1989 throwing grain bags.  He also reported doing a lot of boxing and hand to hand combat.  According to a December 1996 treatment summary from S.L.F., M.D., a private physician, the Veteran reported only a four-year history of pain of the neck and shoulder regions.  On private treatment in April 1998, the Veteran was noted to have neck and shoulder pain for the past three to four years.  On physical evaluation, he had limitation of motion of the cervical spine, and spondylolysis was present on X-ray.  Another April 1998 private treatment record noted the Veteran's report that he was an army combat instructor and had a 15 year history of neck pain, suggesting onset in approximately 1983.  S.D.P., M.D., wrote in a May 2012 clinical notation that the Veteran reported onset of low back pain in the "mid 1990's" when he was diagnosed with arthritis of the lumbosacral spine, according to the Veteran's account to the physician.  This evidence suggests the Veteran has not consistently reported chronic neck, back, or upper extremity symptoms since service separation.  This evidence also suggests, by the Veteran's own account, intercurrent post-service injuries to the back and upper extremities.  

On VA examination in March 1994 following receipt of his initial claim, the Veteran reported a six-month history of neck and shoulder pain.  He denied any history of back pain.  On physical examination, he had no obvious evidence of joint or bone abnormalities, or soft tissue swelling.  Some limitations of motion of the cervical spine and left shoulder were present on examination. X-rays of the cervical spine indicated cervical spondylolysis at C5-6 with mild osteophytic impingement of the neural foramina.  The final impression was of a history of left shoulder arthralgia, back pain syndrome, and spondylolysis of the cervical spine.  No date of onset was provided by the examiner.  Overall, the preponderance of the evidence is against a finding of onset of a chronic disorder of the spine or either shoulder in service, or that symptoms of such a disorder have been continuous since service separation.  

In support of his claim, the Veteran has submitted a statement from a private medical examiner.  In an August 2009 statement, K.H., M.D., a private physician, noted that the Veteran has had "numerous complaints of neck and shoulder pain" over the years, culminating in cervical spine surgery.  Dr. H. further opined that the Veteran's service as a martial arts instructor "caused numerous musculoskeletal injuries to his neck, back, and ankles of which he still suffers with crippling pain."  The Board affords this evidence little probative weight, however, as Dr. H. did not have access to the entirety of the Veteran's medical history, to include the October 1975 service separation examination, which was negative for any orthopedic or neurological findings.  

Dr. H. also did not have access to other records, such as those noted above, which suggested post-service onset of orthopedic and neurological symptomatology of the shoulders, neck, and back.  This evidence was not made available to or considered by the private examiner.  Medical opinions based on an incomplete or inaccurate factual history are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Similarly, the November 1992 statement did not reflect a complete review of the claims file nor did it provide a rationale for the opinion.  Furthermore, the physician did not affirmatively state the condition was at least as likely as not related to service but rather noted that the Veteran's actions as a combat fighter both during and after service put him "at risk" for developing degenerative spine disease.  In other words, this opinion is speculative and not probative.  Thus, the Board finds the private medical evidence suggesting a nexus between current diagnoses of degenerative disc disease, degenerative joint disease, and other disorders of the shoulders, neck, and back, and any in-service diseases or injuries to be outweighed by the remainder of the medical record.  

According to a March 2009 VA clinical notation, the Veteran reported a history of neck pain since the 1970s.  This clinical report appears to merely reflect the Veteran's own contentions, however, and is not a reflection of a medical examiner's opinion regarding the etiology of this disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical history merely transcribed by a medical professional from a lay party does not become medical evidence).  As such, the Board affords this notation little probative weight.  

On VA examination in April 2014, a physician both personally examined the Veteran and reviewed the claims file.  Degenerative disc disease, status post cervical discectomy and fusion, of the cervical spine was diagnosed, along with degenerative disc disease of the lumbosacral spine, degenerative joint disease of the right shoulder, and a left shoulder strain.  The Veteran reported onset of symptoms in 1979, while working as a dump truck driver.  Regarding the etiology of these disorders, the examiner opined that it was less likely than not these disorders had their onset during service, or were due to an in-service disease or injury.  The examiner's rationale made reference to the October 1975 service separation examination, which was without any indications of cervical, lumbosacral, shoulder, or upper extremity disabilities at that time, as well as the lack of treatment for many years following service.  Regarding any radiculopathy or neuropathy of the upper extremities, the examiner opined that it was less likely than not any current radiculopathy was related to service, as the Veteran was without any neurological disorders of the upper extremities during service.  The Board finds this opinion to carry greater probative weight, as it is based on both physical examination of the Veteran and full review of the medical file.  

With regard to the Veteran's assertion that his current bilateral shoulder, arm, and spinal disabilities are related to in-service diseases or injuries, the Board finds that the Veteran's lay testimony on the etiology of current diagnoses of the upper extremities and spine is not competent in the present case because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no neck, back, or shoulder symptoms or disorders reported at service separation, and no symptoms or diagnoses or treatment for many years after service.  Orthopedic and neurological disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of such disorders as degenerative disc disease, degenerative joint disease, or neuropathy requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

Finally, insomuch as the Veteran has claimed service connection for neurological disabilities of the upper extremities as resulting from orthopedic or musculoskeletal disabilities of the spine and/or shoulders, service connection on a secondary basis is also not warranted where service connection has been denied for the underlying disabilities in question.  See 38 C.F.R. § 3.310.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for disabilities of the cervical or lumbosacral spine, or the bilateral shoulders, to include degenerative arthritis, including as a presumptive disease, and these claims must be denied.  Service connection for neurological disabilities of the upper extremities, claimed as neuropathy, must also be denied on direct, presumptive, and secondary bases, as the preponderance of the evidence is against such claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Disabilities of the Lower Extremities

The Veteran seeks service connection for disabilities of the bilateral thighs, hips, and legs.  He asserts he incurred injuries to his lower extremities during service as a result of martial arts training, and those injuries have been chronic since that time.  In support of his contentions, the Veteran has offered his own written and oral testimony, as well as a newspaper article from a military newspaper showing him participating in a taekwondo tournament during service.  He also contends that as a result of these injuries, he has developed neurological impairment of the lower extremities, claimed as neuropathy, for which he also seeks service connection.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against these claims, and service connection for orthopedic or neurological disabilities of the bilateral hips, thighs, and legs must be denied.  

Considering first the service treatment records, review of these records indicates the Veteran did report pain of the legs during active duty service.  In March 1975, he reported bilateral shin pain for six months as a result of martial arts training.  On physical examination, he had contusions on both shins.  The impression was of bilateral shin contusions, and rest and heat were recommended.  In June 1975, the Veteran was seen for an abscess of the left hip.  The wound was cleaned and bandaged, with instructions to return periodically for follow-up care.  In May 1975, the Veteran was treated for a sprain of the ankle, unspecified.  A right ankle X-ray was negative for fracture.  

On an October 1975 report of medical history completed just prior to service separation, he denied any bone, joint, or other deformity.  He also denied any history of neuritis, paralysis, or other neurological impairment.  He stated he was in good health.  On a concurrent physical examination, he was without any noted abnormalities of the musculoskeletal system, to include the lower extremities.  He was also without any neurological abnormality of either lower extremity, suggesting the March 1975 contusions were acute and transitory injuries, without chronic residuals.  He was also without any skin abnormalities, indicating the prior abscess of the left hip was resolved and without residuals.  Based on both the lack of treatment of a thigh, hip, or leg disability before or after the initial March 1975 contusions and the negative findings on the October 1975 service separation examination, as well as the Veteran's own denial of any bony or joint abnormalities of the lower extremities on the report of medical history, the Board finds the Veteran did not sustain a chronic neurological or musculoskeletal disorder of the hips, thighs, or legs during service.  

Additionally, the post-service records are negative for any indications of a leg, hip, or thigh disability for many years.  The Veteran first sought either treatment or compensation for a disability of the lower extremities in December 1993, more than 15 years after service separation, when he filed a VA compensation claim for leg and thigh problems.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, on VA examination in March 1994, the Veteran reported that he had only been experiencing left leg pain for the last 10 months, indicating his symptoms of the lower extremities had not been continuous since service separation.  He denied any pain or other symptomatology of the right lower extremity at that time.  On physical examination, the Veteran walked with a normal gait and displayed no abnormalities of the lower extremities, to include the hips, thighs, and knees.  The examiner found no evidence of pathology of either lower extremity, and did not diagnosis a disability of either lower extremity at that time.  Thus, the preponderance of the competent evidence indicates the Veteran did not sustain a chronic musculoskeletal or neurological disorder of the lower extremities during service, and has not experienced chronic symptomatology since that time.  

In support of his claim, the Veteran submitted the aforementioned August 2009 statement from Dr. K.H., who opined that the Veteran's service as a martial arts instructor resulted in musculoskeletal injuries to the ankles.  As already discussed above, the Board affords this evidence little probative weight, however, as Dr. H. did not have access to the entirety of the Veteran's medical history, to include the October 1975 service separation examination and report of medical history, which was negative for any orthopedic findings, as well as the March 1994 VA examination, which was negative for any pathology of the lower extremities.  Medical opinions based on an incomplete or inaccurate factual history are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Dr. H. did not address the lack of treatment or clinical findings for the lower extremities for the period between service separation in 1975 and his initial treatment of the Veteran in the 2000s.  The Board also notes that August 2009 X-rays of the ankles taken by Dr. H. were described as within normal limits.  Thus, the Board finds the private medical evidence suggesting a nexus between current disabilities of the lower extremities and any in-service diseases or injuries to be outweighed by the remainder of the medical record.  

The Board notes that additional private medical evidence suggests against a nexus with any disease, injury, or other incident of service.  In a February 2015 clinical notation, J.Y., M.D., stated that the Veteran's "lower extremity discomfort is related to his lumbar spine, not to any pathologic conditions of his tibia or hips."  Dr. Y. also stated the Veteran's reported shoulder pain "seems way out of proportion to my expectations from his left shoulder."  The Veteran requested Dr. Y. complete some VA disability paperwork, but Dr. Y. declined to do so.  

Other private and VA treatment records also indicate the Veteran may not have any pathology of the lower portion of the legs, other than as a result of his nonservice-connected spinal disorders.  An April 2014 private x-ray indicated no fractures or other bony abnormalities of the left or right tibia and fibula.  2014 X-rays of the upper legs indicated large superior anterior patella spurs bilaterally, however.  On VA examination in May 2014, a VA examiner reviewed the claims file and physically examined the Veteran.  The examiner found no evidence of any current disorders of the Veteran's hips, thighs, knees, or lower legs bilaterally.  Regarding any radiculopathy or neuropathy of the lower extremities, the examiner opined that it was less likely than not any current radiculopathy was related to service, as the Veteran was without any neurological disorders of the lower extremities during service.  

On VA examination in April 2014, the Veteran was diagnosed with degenerative arthritis of the left hip.  Regarding the etiology of this disability, the examiner noted that while the Veteran was treated for a left hip abscess during service, no underlying musculoskeletal disorder of the hip was noted at that time.  Thus, the examiner opined that it was less likely than not that any current left hip disorder was related to service.  The Board finds this medical opinion to be of greater probative value, as it is based on both physical examination of the Veteran and review of the entire medical record.  Overall, the Board finds the preponderance of the evidence to be against service connection for neurological or orthopedic disabilities of the bilateral hips, thighs, or lower extremities.  

With regard to the Veteran's assertion that his current bilateral hip, thigh, or lower extremity disabilities are related to in-service diseases or injuries, the Board finds that the Veteran's lay testimony on the etiology of current diagnoses of the lower extremities and spine is not competent in the present case because the Veteran is not competent to state that such disabilities had their onset in service under the specific facts of this case that show no lower extremity symptoms or disorders reported at service separation, and no symptoms or diagnoses or treatment for many years after service.  Orthopedic and neurological disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  While the Veteran is competent to report such symptomatology as joint pain, and he has done so, the diagnosis of such disorders as degenerative joint disease or neuropathy requires X-rays or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See King, 700 F.3d at 1345 (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana, 24 Vet. App. at 438 (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn, 12 Vet. App. at 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage, 10 Vet. App. at 496-97 (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The Veteran has also not stated he is reporting the opinion of a competent expert as told to him.  

Finally, insomuch as the Veteran has claimed service connection for neurological disabilities of the lower extremities as resulting from orthopedic or musculoskeletal disabilities of the legs, hips, or thighs, service connection on a secondary basis is also not warranted where service connection has been denied for the underlying disabilities in question.  See 38 C.F.R. § 3.310.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for disabilities of the hips, thighs, or lower extremities, including as a presumptive disease, and these claims must be denied.  Service connection for neurological disabilities of the lower extremities, claimed as neuropathy, must also be denied on direct, presumptive, and secondary bases, as the preponderance of the evidence is against such claims.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Psychiatric Disability

The Veteran seeks service connection for a psychiatric disability.  He asserts that due to his active duty service in Korea near the DMZ (demilitarized zone), he was in constant fear for his safety.  He also asserts that his various neurological and orthopedic injuries sustained during service have impaired his ability to perform physical activities, and as a result he experiences depression due to his limited physical abilities.  After considering the totality of the record, the Board finds the preponderance of the evidence to be against this claim.  

The service treatment records are negative for any diagnosis of or treatment for a psychiatric disability, or symptoms thereof.  On examination for service separation in October 1975, the Veteran was without any psychiatric abnormalities, and on a concurrent report of medical history, he denied any history of depression, excessive worry, nightmares, or nervous trouble of any sort.  Thereafter, the Veteran was not diagnosed with or treated for a psychiatric disability for many years following service.  Thus, the Board finds the preponderance of the evidence to be against a finding that an acquired psychiatric disorder had its onset in service or within a year thereafter.  

The Board also finds, upon review of the totality of the record, that the preponderance of the evidence is against a finding that a current psychiatric disorder, or symptoms thereof, has been chronic and continuous since service separation.  The Veteran first sought treatment for psychiatric symptoms in the mid-2000s, when reported a depressed mood secondary to various medical issues.  He reported onset of his symptoms in the mid-1990s, many years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, while the Veteran has post-service treatment for psychiatric symptoms, no examiner has suggested these began in service.  His claims file was presented to a VA psychologist in September 2015, and he was also personally examined at that time.  After examining the Veteran and reviewing the claims file, the VA examiner diagnosed depressive disorder.  Regarding the etiology of this disorder, the examiner opined that it was unrelated to service and had its onset many years thereafter.  The examiner based this opinion on the lack of psychiatric symptoms in service and the absence of psychiatric treatment or reported psychiatric symptoms for many years thereafter.  

The Board finds this medical opinion, provided by a competent medical expert following both review of the entire record and personal examination of the Veteran, to be highly probative.  It was supported by an adequate rationale which was consistent with the facts of record, and it is not otherwise contradicted in the record.  

While the Veteran has alleged that he has experienced psychiatric symptoms since service, the Board does not find these allegations credible.  In December 1993, the Veteran filed a claim for service connection for several disabilities; however, a psychiatric disability was not claimed at that time.  Likewise, the Veteran was afforded a VA medical examination in March 1994, at which time he did not report any psychiatric symptomatology, or allege any history of the same.  This evidence indicates the Veteran's symptoms have not been continuous since service, as he did not report any kind of psychiatric disorder when he filed his initial service connection claim for unrelated disabilities, and he did not report any psychiatric symptomatology on a later VA general medical examination.  

As noted above, the Veteran has claimed onset of an acquired psychiatric disorder during or as a result of service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

Finally, insomuch as the Veteran has claimed service connection for a psychiatric disability as resulting from various orthopedic or musculoskeletal disabilities, service connection on a secondary basis is also not warranted where service connection has been denied for the underlying disabilities in question.  See 38 C.F.R. § 3.310.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for a psychiatric disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a lumbosacral spine disability is denied.  

Service connection for bilateral shoulder disabilities is denied.  

Service connection for bilateral hip or thigh disabilities is denied.  

Service connection for bilateral leg disabilities is denied.  

Service connection for a neurological disability of the upper extremities is denied.  

Service connection for a neurological disability of the lower extremities is denied.  

Service connection for a psychiatric disability is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


